      Case 2:19-cv-12020-JCZ-MBN Document 64 Filed 12/08/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    MICHAEL PETRUCCI                                           CIVIL ACTION


    VERSUS                                                     NO: 19-12020


    SALVATORE CHRISTINA, ET AL.                                SECTION: "A" (5)


                                 ORDER AND REASONS

       The following motions are before the Court: Motion to Dismiss for Failure to

State a Claim (Rec. Doc. 47) filed by defendants Salvadore Christina, Kevin Klibert,

and the Becnel Law Firm, LLC (referred to at times collectively as “the Becnel

defendants”); Motion to Dismiss (Rec. Doc. 51) filed by defendants Bradley Egenberg

and Egenberg, APLC (referred to hereinafter in the singular as “Egenberg”); Motion for

Sanctions (Rec. Doc. 49) filed by the Becnel defendants. Plaintiff, Michael Petrucci,

through counsel, opposes the motions. The motions, noticed for submission on

November 25, 2020, are before the Court on the briefs without oral argument. 1

       I.     Background

       The plaintiff, Michael Petrucci, initiated this action in proper person against

Salvadore Christina, Kevin Klibert, Daniel Becnel, Jr., Daniel Becnel, III, and the Becnel

Law Firm alleging that his economic injury claims arising out of the Deepwater Horizon

Oil Spill were denied due to legal malpractice committed by the firm’s attorneys, in

particular attorney Salvadore Christina. Petrucci later filed an amended complaint


1Attorney Daniel Becnel, Jr. is now deceased. Petrucci will move to substitute the
succession representative in Mr. Becnel’s place once that person is identified. (Rec. Doc.
52, Opposition at 6 n.4).

                                              1
      Case 2:19-cv-12020-JCZ-MBN Document 64 Filed 12/08/20 Page 2 of 7




adding attorney Bradley Egenberg and Egenberg, APLC alleging that Egenberg caused

Petrucci’s legal malpractice claims against the attorneys with the Becnel firm to become

time-barred. Petrucci had hired Egenberg to pursue legal malpractice claims against the

Becnel defendants after terminating their services. Petrucci contends that Egenberg

misunderstood the manner in which prescription/peremption works under Louisiana law,

and therefore allowed at least some of his claims against the Becnel defendants to

become time-barred.

      Petrucci later retained counsel to represent him in this lawsuit and through

counsel he was granted leave to file a Second Amended Complaint (“SAC”) (Rec. Doc.

41), which is now the governing pleading. The SAC is eighty pages long and comprises

310 paragraphs that describe in painstaking detail how the defendant attorneys

allegedly damaged Petrucci through various acts of legal malpractice. In a nutshell, this

case involves legal malpractice claims against two sets of attorneys: 1) the Becnel

defendants, whom Petrucci hired to prosecute his economic injury claims arising out of

the Deepwater Horizon Oil Spill, and 2) Egenberg, whom Petrucci hired in May 2018 to

pursue legal malpractice claims against the Becnel defendants.

      The motions currently before the Court all relate to whether Petrucci’s legal

malpractice claims against the Becnel defendants are time-barred, and if so, when they

became time-barred. The Becnel defendants contend that all claims against them were

time-barred before Petrucci filed this lawsuit on August 5, 2019. Egenberg’s position is

that Petrucci’s claims against the Becnel defendants were already extinguished by

operation of law by the time that Petrucci hired him, and therefore, nothing Egenberg

did or did not do caused injury to Petrucci. The Becnel defendants’ motion for sanctions



                                            2
      Case 2:19-cv-12020-JCZ-MBN Document 64 Filed 12/08/20 Page 3 of 7




is grounded on the contention that Petrucci’s current attorneys violated Federal Rule of

Civil Procedure 11 by naming the Becnel defendants in the SAC all the while knowing

that the claims against them were extinguished by operation of law due to peremption.

       II.    Law and Analysis

       Louisiana law governs the timeliness of Petrucci’s legal malpractice claims. The

starting point for the legal analysis is La. R.S. § 9:5605, entitled Actions for Legal

Malpractice, which provides in relevant part:

       No action for damages against any attorney at law duly admitted to practice
       in this state, any partnership of such attorneys at law, or any professional
       corporation, company, organization, association, enterprise, or other
       commercial business or professional combination authorized by the laws of
       this state to engage in the practice of law, whether based upon tort, or
       breach of contract, or otherwise, arising out of an engagement to provide
       legal services shall be brought unless filed in a court of competent
       jurisdiction and proper venue within one year from the date of the alleged
       act, omission, or neglect, or within one year from the date that the alleged
       act, omission, or neglect is discovered or should have been discovered;
       however, even as to actions filed within one year from the date of such
       discovery, in all events such actions shall be filed at the latest within three
       years from the date of the alleged act, omission, or neglect.

La. Rev. Stat. Ann. § 9:5605(A) (West 2007) (emphasis added).

       “The peremptive period provided in Subsection A [above] shall not apply in

cases of fraud, as defined in Civil Code Article 1953.” Id. § 5605(E) (emphasis added).

       The decision rendered by the Louisiana Supreme Court in Lomont v. Bennett,

172 So. 3d 620 (La. 2015), provides illuminating guidance as to how the one and three-

year limitations periods provided in § 9:5605(A) operate in cases where the plaintiff

alleges that fraudulent conduct is involved. In Lomont, the Supreme Court resolved a

split among the courts of appeal and held that post-malpractice fraudulent concealment

can constitute fraud for purposes of § 9:5605(E). 172 So. 3d at 628. Prior to Lomont



                                              3
      Case 2:19-cv-12020-JCZ-MBN Document 64 Filed 12/08/20 Page 4 of 7




some courts of appeal in Louisiana had interpreted the statute such that the act of

malpractice itself had to be fraudulent in order to trigger § 9:5605(E). Id.

       Moreover, although all of the time periods in La. R.S. § 9:5605 are peremptive in

nature,2 once fraud is established and § 9:5605(E) is triggered, none of those

peremptive periods continue to be applicable, Lomont, 172 So. 3d at 636, and the

governing limitations period reverts to a liberative prescription of one year which is

subject to suspension and tolling, id. at 637. Thus, in cases where fraud is established

under § 9:5605(E), a legal malpractice claim is governed by the one-year prescriptive

period set forth in Civil Code article 3492, which may be impacted by the jurisprudential

doctrine of contra non valentem as well as the continuous representation rule. Id. at

637. In a fraud case where prescription has been suspended by operation of §

9:5605(E), it becomes important to determine precisely when prescription began to run

against the plaintiff. The “date of discovery” from which prescription/peremption begins

to run is the “date on which a reasonable man in the position of the plaintiff has, or

should have, either actual or construction knowledge of the damage, the delict, and the

relationship between them sufficient to indicate to a reasonable person he is the victim

of a tort and to state of a cause of action against the defendant. Lomont, 172 So. 3d at

638 (citing Jenkins v. Starns, 85 So. 3d 612, 621-22 (La. 2012)).




2 The difference between prescription and peremption is that prescription prevents the
enforcement of a legal action but does not terminate the natural obligation, whereas
peremption extinguishes or destroys the cause of action itself. Bernard, Cassisa, Elliot and
Davis v. Estate of Laporte, 113 So. 3d 397, 400 (La. App. 5 th Cir. 2013) (citing La. Civ. Code
arts. 3447, 3458; Naghi v. Brener, 17 So. 3d 919, 923 (La. 2009)). A peremptive period
differs from a prescriptive period in that it is not subject to interruption or suspension. Borel
v. Young, 989 So. 2d 42, 62 (citing La. Civ. Code art. 6461).


                                               4
      Case 2:19-cv-12020-JCZ-MBN Document 64 Filed 12/08/20 Page 5 of 7




         Mindful that under federal law motions to dismiss under Rule 12(b)(6) are viewed

with disfavor and are rarely granted, Lowrey v. Tex. A&M Univ. Sys., 117 F.3d 242, 247

(5th Cir. 1997) (quoting Kaiser Alum. & Chem. Sales v. Avondale Ship., 677 F.2d 1045,

1050 (5th Cir. 1982)), and mindful that under Louisiana law peremptive statutes are

strictly construed against peremption and in favor of the claim, Lomont, 172 So. 3d at

627 (quoting Rando v. Anco Insul., Inc., 16 So. 3d 1065, 1082 (La. 2009)), the Court is

persuaded that the motions to dismiss should be denied at the pleading stage. The SAC

contains detailed factual allegations of concealment on the part of the Becnel

defendants that may trigger § 9:5605(E) rendering the peremptive periods in §

9:5605(A) inapplicable. At this juncture the Court must accept these factual allegations

as true and liberally construe them in favor of the plaintiff. Lowrey, 117 F.3d at 247

(citing Campbell v. Wells Fargo Bank, 781 F.2d 440, 442 (5th Cir. 1986)). To be clear, if

Petrucci does not ultimately prevail in his fraud allegations against the Becnel

defendants, then the peremptive periods found in § 9:5605(A) may be found to have

extinguished by operation of law all of his claims against the Becnel defendants, and

this might very well have occurred before Petrucci hired Egenberg to pursue the claims.

Afterall, some of the acts of alleged malpractice described in the SAC date back to

2012.3


3 The acts of alleged malpractice against the Becnel defendants sound in negligence not
fraud. The species of fraud at issue in this case is post-malpractice concealment that
allegedly occurred during the course of the representation. Louisiana Civil Code article
1953, entitled Fraud May Result From Misrepresentation or From Silence, p rovides: “Fraud
is a misrepresentation or a suppression of the truth made with the intention either to obtain
an unjust advantage for one party or to cause a loss or inconvenience to the other. Fraud
may also result from silence or inaction.” In order to find fraud from silence there must be a
duty to speak. Lomont, 172 So. 3d at 629 (citing Greene v. Gulf Coast Bank, 593 So. 2d
630, 632 (La. 1992)). The refusal to speak in the face of an obligation to do so is unfair and
potentially fraudulent. Id. (quoting Bunge Corp. v. GATX Corp., 557 So. 2d 1376, 1383 (La.

                                              5
      Case 2:19-cv-12020-JCZ-MBN Document 64 Filed 12/08/20 Page 6 of 7




       The Court recognizes that in their motion to dismiss the Becnel defendants have

not ignored that Petrucci has attempted to plead a fraudulent concealment case against

them. In other words, the Becnel defendants’ motion embraces the possibility of Lomont

applying to make this case subject to a one year prescriptive period. In this vein, the

Becnel defendants point out that Petrucci discovered some of the alleged malpractice in

May/June 2018, when with the assistance of Philip J. Starr, Esq., Petrucci began to

examine his file, and this lawsuit was initiated against the Becnel defendants on August

5, 2019, which is more than one year after the discovery. Thus, if Petrucci’s legal

malpractice claims against the Becnel defendants are subject to a single prescriptive

period that accrued in May/June 2018, then his claims against the Becnel defendants

are prescribed. This is correct.

       Petrucci does not deny (and it is clear from his detailed allegations) that some of

the acts or omissions allegedly committed by the Becnel defendants were discovered by

Petrucci more than a year before he filed suit. (Rec. Doc. 52, Opposition at 13). But

Petrucci contends that the Becnel defendant’s motion to dismiss should be denied

because some of his claims against them surely remained viable as of August 2019.

Petrucci obviously took great pains to plead his case in the SAC in terms of several

discrete acts of malpractice but in the end it may very well be that prescription began to

run as to all of these claims at the earlier date of May or June 2018 rendering all of the

claims asserted against the Becnel defendants in this lawsuit to be time-barred

notwithstanding the fraud allegations. Under this scenario, Petrucci’s claim against



1990)). Rule 1.4 of the Rules of Professional Conduct imposes on the attorney an
affirmative duty to speak. Id.


                                             6
      Case 2:19-cv-12020-JCZ-MBN Document 64 Filed 12/08/20 Page 7 of 7




Egenberg, who terminated the representation on May 21, 2019, may not be time-barred.

The Court cannot make the necessary determinations on the allegations alone.

      In sum, the Court denies the motions to dismiss, which seek to adjudicate the

fact-intensive issue of timeliness on the allegations in the SAC alone. The motion for

sanctions, which is grounded on the contention that the Petrucci’s claims were subject

to peremption when the SAC was filed, is likewise denied.

      Accordingly;`

      IT IS ORDERED that the Motion to Dismiss for Failure to State a Claim (Rec.

Doc. 47) filed by defendants Salvadore Christina, Kevin Klibert, and the Becnel Law Firm,

LLC is DENIED.

      IT IS FURTHER ORDERED that the Motion to Dismiss (Rec. Doc. 51) filed by

defendants Bradley Egenberg and Egenberg, APLC is DENIED.

      IT IS FURTHER ORDERED that the Motion for Sanctions (Rec. Doc. 49) filed

by defendants Salvadore Christina, Kevin Klibert, and the Becnel Law Firm, LLC is

DENIED.

      December 7, 2020

                         _______________________________
                                  JAY C. ZAINEY
                         UNITED STATES DISTRICT JUDGE




                                            7
